[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-12564                ELEVENTH CIRCUIT
                                                               APRIL 7, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 09-20670-CV-1-DLG

PAULINO GRANDA,


                                                             Plaintiff-Appellant,

                                       versus

CARL I. SCHULMAN,
Dr., MD #12360, In His Professional,
Individual, and Official Capacity,

                                                            Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 7, 2010)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
      Paulino Granda, a federal prisoner proceeding pro se, appeals the dismissal

of his 42 U.S.C. § 1983 complaint sua sponte pursuant to 28 U.S.C. § 1915A for

failure to state a claim upon which relief may be granted, and in declining to

exercise supplemental jurisdiction over his state law claims against Dr. Carl I.

Schulman, a Jackson Memorial Hospital physician. He contends that he

adequately alleged a constitutional violation of the Eighth Amendment based on

deliberate indifference to his serious medical needs. Granda also argues that Dr.

Schulman agreed to all of the allegations against him by failing to submit an

answer denying them. Upon review of the record and Granda’s brief, we find that

Granda failed to state a claim under § 1983, and the district court did not err by

declining to exercise supplemental jurisdiction. Therefore, we affirm.

                                          I.

      In his complaint, Granda alleged that after sustaining multiple, near-fatal

gunshot wounds inflicted by the Special Response Team of the Miami-Dade Police

Department, he was transferred by ambulance to Jackson Memorial Hospital where

he underwent emergency surgery. Granda alleged that Dr. Jose A. Hernandez and

possibly others performed the emergency surgery, leaving bullet fragments in

Granda’s chest and shoulder, and a complete bullet in his left thigh. Granda

alleged that Dr. Schulman, the only named defendant, approved of Dr. Fernandez



                                           2
leaving bullet fragments and an entire bullet in his body. After the emergency

surgery, Granda alleged that Dr. Schulman gave him “an extremely perfunctory

examination” and prescribed (1) 800 milligrams of ibuprofen every six hours for

pain, (2) topically applied bacitracin for his wounds twice daily, and (3) five

milligrams of amoxicillin every eight hours. Dr. Schulman discharged Granda to

the Metro-Dade West Infirmary only nine hours after undergoing emergency

surgery. Granda alleged that Dr. Schulman, inter alia, was deliberately indifferent

to his medical needs by violating the proper standard of medical care, the

Hippocratic Oath, and his fiduciary duty, which resulted in a breach of trust when

he discharged Granda.

      Granda claimed he received injuries, including disfiguring scars, because Dr.

Schulman failed to ensure, following his discharge, that “medical personnel [or]

staff that [had] care [or] custody of [him]” properly cleaned and treated his

wounds, as ordered, changed his dressings “daily and consistently,” and gave him

the prescribed medications. Granda also claimed that he suffered a bacterial skin

infection and painful abscesses in his wounds from such deficient treatment.

Granda further alleged that, although Dr. Schulman authorized his release into the

Metro-Dade West Infirmary, Granda “instead was placed in a classification unit

where [he] received absolutely no medical care.”



                                           3
      Before Dr. Schulman answered Granda’s complaint, a magistrate judge

recommended that the complaint be dismissed sua sponte under 28 U.S.C. §

1915A for failure to state a claim upon which relief may be granted. The district

court adopted the magistrate judge’s report and recommendation, dismissed the

complaint, and declined to exercise supplemental jurisdiction over Granda’s state

law claims.

                                           II.

      Pursuant to the Prison Litigation Reform Act (“PLRA”), a “court shall

review, before docketing, if feasible or . . . as soon as practicable after docketing,”

a prisoner’s civil rights complaint “seek[ing] redress from a governmental entity or

officer or employee of a governmental entity,” and must dismiss such a complaint

if it is frivolous or “fails to state a claim upon which relief may be granted.” 28

U.S.C. § 1915A. We review dismissals under 28 U.S.C. § 1915A for failure to

state a claim upon which relief may be granted de novo. Boxer X v. Harris, 437

F.3d 1107, 1110 (11th Cir. 2006). We liberally construe pro se pleadings. Alba v.

Montford, 517 F.3d 1249, 1252 (11th Cir. 2008), cert. denied, 129 S. Ct. 632

(2008). Even so, this obligation “is not the equivalent of a duty to re-write [a

complaint] for [the plaintiff].” Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th

Cir. 2006) (citation and quotation omitted) (alteration in original).



                                            4
      The district court may decline to exercise supplemental jurisdiction over

state law claims when it has dismissed all claims over which it has original

jurisdiction. 28 U.S.C. § 1367(c)(3). “We have encouraged district courts to

dismiss any remaining state claims when . . . the federal claims have been

dismissed prior to trial.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th Cir.

2004) (per curiam) (citation omitted).

                                          III.

      At the pleading stage, a complaint must contain “a short and plain statement

of the claim,” Fed. R. Civ. P. 8(a)(2), which possesses “enough heft to sho[w] that

the pleader is entitled to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557,

127 S. Ct. 1955, 1966 (2007) (alteration in original) (citation and quotation

omitted). Courts must view the complaint in the light most favorable to the

plaintiff, accepting all of the plaintiff’s well-pleaded facts as true. Am. United Life

Ins. Co. v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007) (citation omitted); cf.

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (“[T]he tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.”). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,



                                           5
and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555, 127 S. Ct. at 1964–65 (alteration in original) (internal

citations omitted). “Factual allegations must be enough to raise a right to relief

above the speculative level” and must be sufficient “to state a claim to relief that is

plausible on its face.” Id. at 555, 570, 127 S. Ct. at 1965, 1974. The Supreme

Court recently clarified the level of specificity required to state a plausible claim

for relief, as follows:

       A claim has facial plausibility when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged. The plausibility
       standard is not akin to a “probability requirement,” but it asks for
       more than a sheer possibility that a defendant has acted unlawfully.
       Where a complaint pleads facts that are “merely consistent with” a
       defendant’s liability, it “stops short of the line between possibility and
       plausibility of ‘entitlement to relief.’”

Iqbal, 129 S. Ct. at 1949 (citations omitted).

       Generally, to state a claim under § 1983, a plaintiff must adequately allege

“that he . . . was deprived of a federal right by a person acting under color of state

law.” Griffin v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001) (citation

omitted); see 42 U.S.C. § 1983. “Section 1983 creates no substantive rights; it

merely provides a remedy for deprivations of federal statutory and constitutional

rights.” Almand v. DeKalb County, 103 F.3d 1510, 1512 (11th Cir. 1997) (citation

omitted).

                                            6
      The Eighth Amendment of the United States Constitution forbids “cruel and

unusual punishments.” U.S. Const. amend. VIII. The Eighth Amendment is

applicable to the states through the Fourteenth Amendment’s due process clause.

Campbell v. Johnson, 586 F.3d 835, 842 (11th Cir. 2009) (per curiam) (citation

omitted). While the Eighth Amendment applies only to convicted prisoners, the

same standard applies for evaluating pretrial detainees’ claims of inadequate

medical care under the Fourteenth Amendment. See Mann v. Taser Int’l, Inc., 588

F.3d 1291, 1306 (11th Cir. 2009).

      The Supreme Court has interpreted the Eighth Amendment to include

“deliberate indifference to serious medical needs of prisoners.” Estelle v. Gamble,

429 U.S. 97, 104, 97 S. Ct. 285, 291 (1976) (internal citation omitted). Every

claim by a prisoner that he did not receive adequate medical treatment, however,

does not state a violation of the Eighth Amendment. Id. at 105, 97 S. Ct. at 291.

To state a claim of inadequate medical treatment, a prisoner must allege facts that

satisfy both an objective and a subjective requirement. See Taylor v. Adams, 221

F.3d 1254, 1258 (11th Cir. 2000). The plaintiff must allege an “objectively serious

deprivation” of medical care, which requires (1) “an objectively serious medical

need . . . that, if left unattended, pos[es] a substantial risk of serious harm,” and

(2) that the state actor’s response “was poor enough to constitute an unnecessary



                                            7
and wanton infliction of pain, and not merely accidental inadequacy, negligen[ce]

in diagnosi[s] or treat[ment], or even [m]edical malpractice actionable under state

law.” Id. (alterations in original) (internal quotations and citations omitted). A

serious medical need is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.” Farrow v. West, 320 F.3d 1235, 1243 (11th

Cir. 2003) (citation and quotations omitted).

       A prisoner also must allege the state actor’s subjective intent to punish by

pleading facts that would show that he acted with deliberate indifference. Taylor,

221 F.3d at 1258. Accordingly, a prisoner alleges deliberate indifference by

pleading: (1) the actor’s “subjective knowledge of a risk of serious harm;” (2) the

actor’s “disregard of that risk;” and (3) “conduct that is more than mere

negligence.” Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004) (citation

omitted).1 Allegations of a complete denial of readily available treatment for a



       1
         However, it should be noted that there is an intra-circuit split as to the third prong of
deliberate indifference regarding the actor’s conduct. In Bozeman v. Orum, the third prong
consisted of “conduct that is more than [gross] negligence.” 422 F.3d 1265, 1272 (11th Cir.
2005) (per curiam) (quoting Brown, 387 F.3d at 1351) (emphasis added). Subsequent reported
Eleventh Circuit cases that cite the Bozeman construct include Danley v. Allen, 540 F.3d 1298,
1312 (11th Cir. 2008); Burnette v. Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008); Goebert v. Lee
County, 510 F.3d 1312, 1326–27 (11th Cir. 2007); Andujar v. Rodriguez, 486 F.3d 1199,
1203–04 (11th Cir. 2007). Regardless of what standard is applicable, Granda fails to sufficiently
allege the lower standard of “conduct that is more than mere negligence.” Brown, 387 F.3d at
1351.

                                                8
serious medical condition would state a claim for deliberate indifference. Harris v.

Coweta County, 21 F.3d 388, 393 (11th Cir. 1994). Deliberate indifference

includes: (1) “grossly inadequate care,” (2) “a decision to take an easier but less

efficacious course of treatment,” and (3) medical care that is “so cursory as to

amount to no treatment at all.” Brown, 387 F.3d at 1351 (citation and quotation

omitted) (holding that a prisoner stated a claim under the Eighth Amendment

where he alleged that he was prescribed medications to treat hepatitis and the

human immunodeficiency virus (“HIV”), but “complain[ed] of complete

withdrawal of treatment”).

      Allegations of a delay in medical care for “serious and painful injuries” also

can state a claim for a violation of the Eighth Amendment, especially where delay

in treating a “known or obvious” serious medical condition is unexplained. Harris,

21 F.3d at 393 (citation omitted); Brown v. Hughes, 894 F.2d 1533, 1538 (11th Cir.

1990) (per curiam) (citations omitted). Likewise, allegations that state officials

knowingly interfered with a physician’s prescribed course of treatment would state

a claim under the Eighth Amendment. Young v. City of Augusta, 59 F.3d 1160,

1169 n.17 (11th Cir. 1995) (citation omitted).

      Nevertheless, “a complaint that a physician has been negligent in diagnosing

or treating a medical condition does not state a valid claim of medical mistreatment



                                           9
under the Eighth Amendment.” Estelle, 429 U.S. at 106, 97 S. Ct. at 292; see

Hamm v. DeKalb County, 774 F.2d 1567, 1575 (11th Cir. 1985) (“Although [the

prisoner] may have desired different modes of treatment, the care the jail provided

did not amount to deliberate indifference.”). In Estelle, the Supreme Court held

that a prisoner failed to state a claim of deliberate indifference by alleging that

medical personnel failed to diagnose and treat his back injury properly, which

caused him to suffer pain for a three-month period, because he admitted to

receiving treatment, including painkillers and muscle relaxants, on multiple

occasions. 429 U.S. at 99–101, 106–07, 97 S.Ct. at 288–89, 292–93.

      As an initial matter, it is unclear whether Dr. Schulman was acting under

color of state law during the relevant time period, or whether he was acting solely

as a private physician. See Griffin, 261 F.3d at 1303. Granda did not allege that

Jackson Memorial Hospital was a state-owned facility, and he did not allege that a

contractual relationship existed between Dr. Schulman and state prison officials to

provide prisoners with medical care. However, because Granda is a pro se litigant,

we must construe his complaint liberally. See Alba, 517 F.3d at 1252 (citation

omitted). Even assuming that Dr. Schulman acted under color of state law, Granda

failed to allege facts sufficient to support a plausible deliberate indifference claim

against him under the Fourteenth Amendment.



                                           10
      First, accepting as true Granda’s claim that Dr. Schulman approved the

operating surgeon’s decision to leave bullet fragments and an entire bullet in

Granda’s body, this fact alone cannot nudge his claim across the line from

conceivable to plausible without further allegations that would show an

impermissible motive behind Dr. Schulman’s decision. Iqbal, 129 S. Ct. at 1949.

Likewise, Granda’s claim that Dr. Schulman discharged him when he was not

stable, following an “extremely perfunctory” examination and after only nine hours

in the hospital, does not support a reasonable inference that he received grossly

inadequate care. Granda admitted that he received treatment in the form of surgery

and sutures, that Dr. Schulman oversaw the surgery, and that Dr. Schulman

prescribed various medications, including painkillers and antibiotics, before

approving his discharge. Second, Granda claimed that he remained under Dr.

Schulman’s care after his discharge from the hospital and his release into the

custody of the corrections center, and that Dr. Schulman was liable for failing to

provide him with any of the prescribed treatment for four days following his

discharge. These are conclusory assertions insufficient to raise his “right to relief

above the speculative level.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1965. Third,

while Granda claimed that corrections center personnel interfered with

Dr. Schulman’s prescribed course of treatment and delayed his receipt of proper



                                          11
treatment for four days following his discharge from the hospital, which allegedly

caused him to suffer permanent injuries, he named no such personnel as

defendants. Further, he failed to allege a causal connection in this regard sufficient

to state a claim against Dr. Schulman. See Gonzalez v. Reno, 325 F.3d 1228, 1234

(11th Cir. 2003) (discussing § 1983 liability under a theory of supervisory liability

which requires either direct participation in the constitutional violation or a causal

connection between the actor and the supervisor).

       Finally, Dr. Schulman’s failure to answer Granda’s letters, which were not

legal pleadings, or his complaint, which the district court dismissed prior to

service, did not amount to an admission because Dr. Schulman had no legal

obligation to respond to these documents. See Fed. R. Civ. P. 8(b)(6) (“An

allegation . . . is admitted if a responsive pleading is required and the allegation is

not denied. If a responsive pleading is not required, an allegation is considered

denied or avoided.”).

       Accordingly, we affirm the district court’s dismissal of Granda’s

constitutional claims for failure to state a claim under § 1983. Likewise, we affirm

the district court’s dismissal of Granda’s pendent state law claims to allow him to

re-file them in state court.

       AFFIRMED.



                                           12